Citation Nr: 0804500	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for a bilateral eye 
disability.  

3.  Entitlement to an initial compensable disability 
evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
bilateral hearing loss and assigned a noncompensable (zero 
percent) disability evaluation, denied service connection for 
a bilateral eye disability, and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lumbosacral strain.  

On his November 2003 substantive appeal (VA Form 9), the 
veteran indicated that he wanted a hearing at the RO before a 
Veterans Law Judge (VLJ).  However, in January 2004, the 
veteran withdrew his request for a VLJ hearing and, instead, 
requested a hearing before the RO's Decision Review Officer 
(DRO).  In April 2004, he testified before a DRO; a 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied 
entitlement to service connection for lumbosacral strain with 
muscle spasm.  The veteran did not perfect an appeal as to 
that decision, and it became final.

2.  Since the September 1995 rating decision, evidence 
bearing directly and substantially on the claim of 
entitlement to service connection for a lumbar spine 
disability, which is neither cumulative nor redundant, and 
which is, by itself or in combination with other evidence, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim, has not been received.  

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current bilateral eye disability that is due to any incident 
or event in service.  

4.  The competent and probative evidence of record 
demonstrates that an August 2006 VA audiological examination 
showed pure tone thresholds in four frequencies from 1000 to 
4000 hertz (Hz) that averaged 48 decibels in the veteran's 
right ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds in 
the veteran's left ear averaged 51 decibels, with speech 
recognition of 94 percent, corresponding to Level I hearing 
under the Rating Schedule.  The other competent and probative 
evidence of record reveals audiological findings which also 
result in Level I hearing under the Rating Schedule.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying service 
connection for lumbosacral strain with muscle spasm is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a lumbar spine disability, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  

4.  The schedular criteria for an initial compensable 
evaluation for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in May 2004 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection and increased rating.  He was also informed that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  The 
veteran was also specifically asked to provide any evidence 
in his possession that pertains to his claim.  In addition, 
the Board notes the RO sent the veteran a letter in March 
2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Thus, the Board concludes that all required 
notice has been given to the veteran.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  As noted, the veteran was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs dated in December 2004, August and 
December 2006, and January 2007 provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With regard to the veteran's request to reopen his claim for 
service connection for a lumbar spine disability, the Board 
notes the RO sent the veteran a letter in September 2002 
which informed him that his claim was previously denied and 
that he needed to submit new and material evidence to reopen 
his claim.  The letter advised the veteran that the evidence 
must show his disability existed within one year from the 
date he was separated from service to the present, or that 
the disability was incurred during service and has existed 
since that time.  The Board finds that this correspondence 
essentially informed the veteran of the reasons of the 
previous denial and the type of evidence that would be 
necessary to substantiate the element(s) that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Even if the Board were to find that the September 2002 letter 
did not specifically conform to the requirements in Kent, 
supra, the Board finds the notice error did not affect the 
essential fairness of the adjudication, because the veteran 
had actual knowledge of what was required to substantiate his 
claim.  As noted, the veteran consistently reported that his 
lumbar spine disability began in service and that he has 
continued to have problems with and received treatment for 
his back since that time.  The Board finds the veteran's 
statements show he had knowledge that he needed to submit 
evidence showing he continued to have problems with his back 
after he was separated from service in order to grant the 
benefits sought in this case, i.e., to reopen his claim for 
service connection.  As such, the Board finds the notice 
defect with regard to the veteran's claim for new and 
material evidence was cured by actual knowledge on the part 
of the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from July 1996 
to September 2006, and the veteran was afforded a VA 
examination in June 2003 in conjunction with his claim for 
service connection for a bilateral eye disability.  He was 
also afforded VA examinations in June 2003, November 2004, 
and August 2006 in conjunction with his claim for an 
increased rating for service-connected hearing loss.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes the veteran reported that he received treatment for his 
lumbar spine disability at the 
M-B Chiropractic Clinic beginning in June 1999.  The RO 
requested records from the clinic three times; however, no 
response was ever received.  The RO notified the veteran that 
it was unable to obtain records and, in response, the veteran 
reported that the physician did not keep records.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Request to Reopen Claim - New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for lumbosacral strain with 
muscle spasm was denied in a rating decision dated September 
1995.  At that time, the RO considered service medical 
records which showed the veteran had been treated for low 
back pain during service, which was diagnosed as a contusion.  
The RO denied the veteran's claim on the basis that his in-
service complaints represented a temporary condition that 
resolved with treatment as there was no evidence of a 
permanent residual disability at separation.  The veteran was 
advised of the RO's determination and of his appellate rights 
by a letter dated September 21, 1995.  

On September 27, 1996, the RO received a written statement 
from the veteran that expressed disagreement as to the 
September 1995 rating decision denying service connection for 
lumbosacral strain with muscle spasm.  In October 1996, the 
veteran was informed that his written statement could not be 
accepted as a notice of disagreement (NOD) as to the 
September 1995 rating decision, because it was not received 
within the one-year appeal period provided by law.  He was 
informed, however, that he could reopen his claim by 
submitting new and material evidence. 

In November 1996, the veteran submitted a written statement 
asserting that he had submitted his NOD within the required 
one-year period.  It appears the RO treated the November 1996 
statement as an NOD as to its determination of the 
untimeliness of the previous NOD because, in December 1996, 
the RO issued an SOC addressing that timeliness issue.  The 
December 1996 SOC informed the veteran of his appellate 
rights, including the time period in which he had to file his 
appeal; however, the veteran did not submit a VA Form 9 or 
any statement which could be construed as a substantive 
appeal as to the RO's determination regarding the timeliness 
of his NOD.  Therefore, the September 1995 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

At the time of the September 1995 rating decision, the 
pertinent evidence included the veteran's service medical 
records (SMRs) and post-service treatment records which 
showed the veteran's spine was normal.  See January 1994 
treatment record from the Rehabilitation Center; February 
1994 Civil Service Examination.  Also of record was an August 
1995 VA examination report which and documented his in-
service spinal injury and contained a current diagnosis of 
lumbar strain with muscle spasm.  The examiner who conducted 
the August 1995 VA examination did not render an opinion as 
to the potential relationship between the veteran's military 
service and his diagnosis at that time.  

As noted, the RO determined the veteran's in-service 
complaints represented a temporary condition that resolved 
with treatment, as there was no evidence of a permanent 
residual disability at separation.  Therefore, in order to 
reopen the veteran's claim for service connection, there must 
be competent evidence which relates to the question of 
whether his current lumbar spine disability is due to or 
related to his military service.  

Since the September 1995 rating decision, the new evidence 
that has been submitted in support of this claim includes VA 
outpatient treatment records dated from July 1996 to 
September 2006, and private medical records from the 
Louisiana State University Medical Center dated in October 
1984, all of which show treatment for complaints of low back 
pain.  Also submitted were numerous statements from the 
veteran regarding his low back disability.  

While the VA outpatient treatment records and private medical 
records are new, in that they were not associated with the 
evidentiary record at the time of the last final decision, 
the Board finds they are not material because they do not 
show, or even suggest, that the veteran's current lumbar 
spine disability is related to his military service.  In this 
regard, the Board finds it probative that, when the veteran 
complained of low back pain, neither he nor the examining 
physicians associated his current complaints to his military 
service.  In October 1984, the veteran reported that he had 
been having low back pain for one week and that the pain 
began after physical exertion.  Similarly, in August 2002, 
the veteran stated that he guessed his back was agitated by 
doing yard work.  The Board finds it highly probative that 
the veteran did not mention his in-service back injury either 
time.  

With regard to the veteran's statements, the Board notes the 
veteran reported that he sought treatment for his back 
disability from a private chiropractor who told him his 
disability was related to service.  He stated that the 
chiropractor did not keep records, but that he was denied 
post-service employment because he had a back disability.  
Although the veteran has provided evidence which suggests 
that a medical professional has attributed his current back 
disability to service, the Board finds the veteran's 
statements in this regard are not material because his 
statements alone do not raise a reasonable possibility of 
substantiating the claim.  In this regard, the Board again 
notes that the RO attempted to obtain medical records from 
the chiropractor who treated the veteran; however, the RO 
received no response from the three requests it sent to the 
M-B Chiropractic Clinic, and the veteran did not submit any 
records documenting such treatment as he reported that the 
chiropractor did not keep records.  Without the medical 
records documenting treatment or even a statement from the 
chiropractor suggesting that the veteran's current back 
disability is related to his military service, the Board must 
find that the veteran's statements are not considered 
material evidence sufficient to reopen his claim for service 
connection.  

The Board does not doubt the veteran sincerely believes 
service connection is warranted for a lumbar spine; however, 
there is no medical evidence showing his current lumbar spine 
disability is related to his military service, to include the 
low back contusion manifested therein.  Therefore, the Board 
finds that the evidence received in conjunction with the 
claim to reopen is not new and material, and does not serve 
to reopen the claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, we 
must conclude that no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Service Connection Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed bilateral eye disability is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran is seeking service connection for a bilateral eye 
disability which he believes is related to his military 
service.  Specifically, the veteran asserts that he currently 
has scratches and floaters in both his eyes which were caused 
by the steel wool and cleaning solvents he used during 
military service while doing aircraft work.  The veteran 
asserts that the steel wool and cleaning solvents got into 
his eyes and he has had floaters and problems with his eyes 
since that time.  

The SMRs show that the examiner who conducted the veteran's 
enlistment examination in June 1962 conducted an objective 
examination of his eyes and determined he had a visual 
defect.  Nonetheless, the examiner determined the veteran was 
qualified for enlistment, and the veteran was characterized 
as an "E-2."  In July 1964, the veteran reported that he 
had been drinking the night before and woke up with a 
periorbital hematoma and poor vision in his left eye.  
Examination revealed the fundi were normal and there was no 
evidence of retinal detachment.  The veteran was given an ice 
patch for his left eye but a diagnosis as to his eye 
complaints was not rendered at that time.  In August 1964, he 
presented with left eye ecchymosis (discoloration) and his 
left eye was completely closed.  The next day, his 
periorbital hematoma had improved and his eye was open, but 
he had a subconjunctival hemorrhage on the lateral side of 
his left eye.  A diagnosis was not rendered at that time.  

In June 1965, the veteran presented complaining of tearing 
and pain in his left eye but was unaware of sudden onset.  
Funduscopic examination was within normal limits and the 
veteran was given an injection in his left eye.  He was told 
to return to the clinic, but there are no records showing 
that he returned for a follow-up appointment.  At the 
veteran's discharge examination in November 1965, he 
indicated that he did not have any eye trouble, and clinical 
evaluation of his eyes and visual acuity was normal.  

The first time the veteran is shown to have problems with his 
eyes after service was in March 1997.  At that time, he 
complained that his right eye was blurry and that his left 
eye was partially blocked on the lower third of his eye.  The 
examining optometrist noted the veteran had been previously 
diagnosed with non-insulin dependent diabetes mellitus and 
performed a clinical evaluation of his eyes.  The diagnosis 
was moderate to severe background diabetic retinopathy (BDR) 
in both eyes.  See March 1997 VA outpatient treatment record.  
The evidence shows the veteran continued to receive treatment 
for his eye disability, including incidents when he 
complained of a foreign object and a blockage in his right 
and left eyes, respectively.  See VA outpatient treatment 
records dated November 1999 and July 2002.  In November 1999, 
he was found to have a small metal object imbedded in the 
lateral corneal surface of his right eye.  He said he had 
felt the object going into his right eye the day before.  The 
evidence shows the veteran's diagnosis of background diabetic 
retinopathy has been continued.  See VA outpatient treatment 
records dated June 2005 and March 2006.  

At a June 2003 VA examination, the examining physician 
reviewed the veteran's medical records and noted his history 
was positive for some mild diabetic retinopathy in the right 
eye and focal laser treatment in the left eye.  The veteran 
reported that he had had corneal abrasions and floaters in 
the past, but he did not have any major complaints at that 
time.  Objective examination was normal except for small bits 
of pigment in the macula of the left eye.  The assessment was 
some evidence of focal laser treatment in the left macular 
area but there was no evidence of diabetic retinopathy at 
that examination.  A nexus opinion was not provided.  

Applying the legal criteria set forth above, and after 
carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for a bilateral eye disability.  
Although the evidence shows the veteran currently suffers 
from an eye disability, there is no competent medical 
evidence of record which establishes that his current 
disability is etiologically related to his military service.  
In fact, the preponderance of the evidence shows his eye 
disability is associated with his diagnosed diabetes 
mellitus.  

The evidence shows the veteran complained of, and received 
treatment for, problems with his left eye during service, 
including a periorbital hematoma, poor vision, and 
subconjunctival hemorrhage.  However, in evaluating this 
claim, the Board finds it probative that none of his in-
service complaints were noted to be related to the work he 
was performing during service, or any other injury or disease 
incurred therein.  The Board also finds it probative that the 
last time the veteran was shown to have any problems with his 
eyes during service was more than one year before he was 
discharged from service, and he did not mention any 
complaints or have any objective evidence of problems 
involving his eyes at his separation examination.  

The Board also notes that more than 30 years passed between 
the time the veteran was separated from service in 1965 and 
the first time he is shown to have experienced problems with 
his eyes after service in 1997.  At the April 2004 DRO 
hearing, he testified that he has had floaters in his eyes 
since service but that he did not seek treatment after 
service.  Instead, he testified that he just rubbed his eyes 
and kept going.  The Board appreciates the veteran's 
forthright testimony; however, without evidence showing 
complaints or treatment for an eye disability during the 30-
year period after his military service, the Board affords the 
veteran's report of continued symptoms since service lessened 
probative value.  In this regard, the Board finds the gap of 
many years in the record militates against a finding that his 
in-service complaints caused a chronic eye disorder, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
finds it probative that no medical professional has ever 
related the veteran's current eye problems to his military 
service.  As noted, the veteran's current eye problems have 
been associated with his diagnosis of diabetes mellitus, 
which the Board notes has not been established as related to 
his military service.  The first time the veteran sought 
treatment for an eye problem after service in March 1997, he 
reported having a previous injury to his eyes involving steel 
wool and solvent in his eyes.  However, the examining 
physician diagnosed him with background diabetic retinopathy 
and subsequent evaluation of the veteran's eyes confirmed his 
diagnosis.  The Board does note the examiner who conducted 
the June 2003 VA examination did not find any evidence of 
diabetic retinopathy; however, the examiner noted the veteran 
had a history of diabetic retinopathy in his right eye, 
although there was no objective evidence of such at that 
time.  In this regard, the Board notes the June 2003 VA 
examiner stated that the plan was to educate the veteran 
about blood sugar control, thereby suggesting that his eye 
problems may have been related to his diabetes mellitus, 
although there was no evidence of retinopathy at that time.  

Regardless, the Board finds it probative that the June 2003 
examiner did not associate the veteran's current eye problems 
to his military service.  The Board notes the VA examiner did 
not provide an opinion as to the potential relationship 
between the veteran's current eye problems and his military 
service; however, the Board finds no prejudice to the veteran 
in this regard because there were no objective findings which 
could be associated with his service.  As noted, objective 
examination of the veteran's eyes was normal, except for 
findings associated with focal laser treatment in the 
veteran's left eye, which is not shown to have occurred 
during or as a result of his military service.  

In this context, the Board finds that an additional VA 
examination and/or nexus opinion is not necessary in this 
case because there is no indication that the disability or 
symptoms may be associated with his service.  As noted, 
although the veteran has consistently reported that his eye 
problems began in service and have continued since that time, 
there is no credible evidence of continuity of symptomatology 
since service given the lack of evidence in that regard, nor 
is there medical evidence of a nexus between his current eye 
disability and service.  In addition, the competent medical 
evidence of record establishes that his current eye 
disability is related to non-service-connected diabetes 
mellitus.  Therefore, a VA examination and/or opinion need 
not be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In sum, the Board finds there is no competent medical 
evidence which shows the veteran's current bilateral eye 
disability is related to his military service.  The only 
evidence of record which relates his current disability to 
service is the veteran's own statements.  However, there is 
no medical evidence of record which supports the veteran's 
assertions, and there is no indication that the veteran has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the determination as to a diagnosis and causation in 
this case requires sophisticated, professional opinion 
evidence, and as noted above, there is no such evidence of 
record.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence shows the veteran's current eye problems 
are not related to his military service but are, instead, 
associated with non-service-connected diabetes mellitus.  As 
a result, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral eye 
disability, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.

C.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for bilateral hearing loss was established 
in August 2003, and the RO assigned a noncompensable (zero 
percent) disability evaluation under 38 C.F.R. § 4.84, 
Diagnostic Code (DC) 6100.  At that time, the RO considered 
the findings of a June 2003 VA audiological examination.  The 
veteran asserts that his service-connected bilateral hearing 
disability warrants a higher, compensable rating.  

The veteran's statements regarding the effect his service-
connected bilateral hearing loss have been duly noted by the 
Board.  However, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hz.  The 
rating schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100.  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Table VII, DC 6100.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2007).  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, or where the pure tone threshold is 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 Hz.  Id.  

The veteran has been afforded three VA audiological 
examinations in conjunction with his claim.  The results of 
the most recent VA audiological examination in August 2006 
indicate there was an average pure tone threshold in the 
veteran's right ear of 48 decibels, with speech recognition 
of 96 percent, and an average of 51 decibels, with speech 
recognition of 94 percent in the left ear.  Evaluating these 
test scores using Table VI shows the veteran's hearing acuity 
is at Level I in both his right and left ear, which results 
in a noncompensable (zero percent) disability evaluation.  
See 38 C.F.R. § 4.85, DC 6100.  

Review of the record reveals that the findings of the June 
2003 and November 2004 VA audiological examinations are 
largely similar to the findings of the August 2006 
examination.  At the June 2003 examination, there was an 
average pure tone threshold in the veteran's right ear of 46 
decibels, with speech recognition of 96 percent, and an 
average of 51 decibels, with speech recognition of 94 percent 
in the left ear.  At the November 2004 examination, there was 
an average pure tone threshold in the veteran's right ear of 
46 decibels, with speech recognition of 96 percent, and an 
average of 50 decibels, with speech recognition of 92 percent 
in the left ear.  Evaluating these test scores using Table VI 
shows the veteran's hearing acuity is at Level I in both his 
right and left ear, which also results in a noncompensable 
(zero percent) disability evaluation under DC 6100.  

The Board has also considered the veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  However, the 
evidence of record does not show that his bilateral hearing 
loss fits the requirements of an unusual pattern of hearing 
impairment, because there is no evidence showing he has a 
pure tone threshold of 55 decibels or more in all four 
frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is 
not for application.  

The Board considers the findings of the June 2003, November 
2004, and August 2006 VA audiological examinations to be the 
most reliable and probative evidence of record as there are 
no additional audiological examinations included in the 
record which show the veteran's service-connected hearing 
disability is more severe as represented in the record.  
Therefore, the Board finds the most competent and probative 
evidence of record shows the veteran's service-connected 
bilateral hearing loss, as reflected on Table VII of 
38 C.F.R. § 4.85, is entitled to a zero percent evaluation, 
and no more.  In order to be assigned a 10 percent disability 
rating, the veteran would need at least Level III in one ear 
and Level IV in the other.  The pertinent evidence of record 
does not reflect that level of disability.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the veteran's claim for service 
connection, in August 2002, has his hearing loss disability 
been more disabling than as currently rated under the present 
decision.  

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a lumbar spine disability is 
not reopened, and the appeal is accordingly denied.

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to an initial compensable disability evaluation 
for service-connected bilateral hearing loss is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


